Citation Nr: 0613459	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-25 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities.

2.  Entitlement to service connection for bilateral carpel 
tunnel syndrome, claimed as peripheral neuropathy of both 
hands.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1962 to 
January 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board video conference 
hearing in August 2005. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is claiming entitlement to service connection for 
peripheral neuropathy of the bilateral lower extremities and 
bilateral carpel tunnel syndrome.  In his October 2002 claim 
as well as in a completed VA Form 21-4142 for authorization 
and consent to release information, the veteran indicated 
that he had received treatment for his disabilities from 
Kaiser since 1999.  In November 2002, the RO sent a request 
to Kaiser for the veteran's medical records, but it only 
requested records from October 2001 to the present.  In his 
August 2005 hearing testimony, the veteran testified that he 
sought treatment from a Dr. Ritzby (or Rizvi) at Kaiser in 
1999.  The Board finds that these records are necessary in 
order to render a decision and, thus, such records should be 
requested to fully meet the requirements of 38 C.F.R. 
§ 3.159(c)(1). 

Further, if these additional records suggest any nexus 
between the veteran's current peripheral neuropathy of the 
bilateral lower extremities and bilateral carpel tunnel 
syndrome and his active service, including exposure to 
herbicides, the Board finds that a VA examination would be 
necessary in order to meet the requirements of 38 C.F.R. 
§ 3.159(c)(4).

Lastly, the Board also notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective 
date for the disability on appeal.  Since the Board is 
remanding this case to get additional medical records, 
it is reasonable for the RO to give additional VCAA 
notice to comply with Dingess.  

Accordingly, the case is REMANDED for the following actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should take appropriate action 
to request copies of all medical records 
from Kaiser from 1999 to October 2001.  
If these records are unavailable, it 
should be noted in the claims file. 

3.  If and only if the additional medical 
evidence indicates any nexus between the 
veteran's active service, including 
exposure to herbicides, and his 
peripheral neuropathy of the bilateral 
lower extremities and bilateral carpel 
tunnel syndrome, the veteran should be 
scheduled for a VA examination to 
determine the nature, extent and etiology 
of any currently manifested peripheral 
neuropathy of the bilateral lower 
extremities and bilateral carpel tunnel 
syndrome.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  After 
examining the veteran and reviewing the 
claims file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current peripheral 
neuropathy of the bilateral lower 
extremities and bilateral carpel tunnel 
syndrome are related to service, to 
include exposure to herbicides.
 
4.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine if the 
benefit sought is warranted.  If the 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Nancy Rippel 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






